     Case 1:19-cv-01955-AKK-SGC Document 20 Filed 08/04/20 Page 1 of 1                    FILED
                                                                                 2020 Aug-04 PM 01:38
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION
JACOB ADAM YODER,                         )
                                          )
       Petitioner,                        )
                                          )
v.                                        )   Case No.
                                          )   1:19-cv-01955-AKK-SGC
PHYLLIS MORGAN, Warden, et al.,           )
                                          )
       Respondents.                       )

                          MEMORANDUM OPINION
      On July 14, 2020, the magistrate judge entered a report recommending that

the court deny Yoder’s petition for a writ of habeas corpus under 28 U.S.C. § 2254.

Doc. 19. Although the petitioner was advised of his right to file specific written

objections within fourteen days, no objections have been received by the court. After

careful consideration of the record in this case, the court concludes that the

magistrate judge’s report and recommendation is due to be adopted, and that Yoder’s

petition is due to be denied as time-barred, procedurally defaulted, and meritless. A

separate order will be entered.



      DONE the 4th day of August, 2020.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE
